142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Geronimo Wilfredo SEVILLA-SILVA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70264.INS No. Azz-xub-hwz.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted* November 7, 1997.Decided April 21, 1998.

Petition for Review of Order of the Board of Immigration Appeals.
Before BROWNING, BRUNETTI and FERNANDEZ, Circuit Judges.

ORDER OF REMAND

1
The Immigration and Naturalization Service has made a motion requesting us to remand this matter to the Board of Immigration Appeals in light of the adoption of the Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-100, 111 Stat. 2160, as amended December 2, 1997, Pub.L. No. 105-139, 111 Stat. 2644.  We will grant the motion.  However, we note that our determination of the petition presented to us by Sevilla-Silva would have been controlled by our decision in Shaar v. INS, No. 96-70619, slip op. 3417 (9th Cir.  April 15, 1998).  Our issuance of this remand at the behest of the INS should not be taken as a determination that 8 U.S.C. § 1252b(e)(2)(A) does or does not apply for the purpose of barring relief under the Nicaraguan Adjustment and Central American Relief Act.  We leave that determination to the Administrative Agency in the first instance.


2
Therefore, this case is REMANDED to the Board of Immigration Appeals for further proceedings.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3